Citation Nr: 1719962	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for chronic fatigue, to include as secondary to a service-connected traumatic brain injury (TBI).

2. Entitlement to service connection for migraine headaches, to include as secondary to a service-connected traumatic brain injury (TBI).

3. Entitlement to service connection for an acquired psychiatric disability to include major depressive disorder, irritability, short-term memory loss, and as secondary to a service-connected traumatic brain injury (TBI). 

4. Entitlement to an evaluation in excess of 10 percent for service-connected traumatic brain injury (TBI).

5. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 and December 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) Cleveland, Ohio.

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Clemons, 23 Vet. App. at 5.  As such the Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, irritability and short-term memory loss, and the title page has been reflected accordingly.

The Veteran previously requested a hearing at the RO but withdrew his request for a hearing in January 2017 correspondence. His hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2016).

The Board notes in January 2017 and May 2017 the Veteran's representative submitted correspondence requesting a motion to advance the Veteran's appeal on the docket, indicating economic hardship. Documentation submitted noted intent to accelerate the Veteran's Farm Service Agency loan dated in 2012. However, this documentation is not sufficient to establish an economic hardship, as it is five years old and it is unclear whether such foreclosure action was taken. As such the Veteran's motion for advancement is denied. 

The Veteran initially submitted this request to advance the case on the docket to the Cleveland RO, and later to the Board. Any motions for advancement on the docket must be submitted directly to the Board. See 38 C.F.R. § 20.900(c) (2016). The Board notes in correspondence from April 2017 the Veteran was notified he could submit brief, but complete, reasons to the Board for advancing his case on the docket, which must include supporting documentation to factually demonstrate the reasons for such advancement. If the Veteran wishes to request advancing his case on the docket in the future he is reminded such a request must be accompanied by supplemental documentation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he is entitled to service connection for chronic fatigue, service connection for migraine headaches and service connection for an acquired psychiatric disability, to include major depressive disorder, irritability and short-term memory loss, to include as secondary to his service-connected TBI. In addition, the Veteran contends an increased rating is warranted for his service-connected TBI, and he is seeking entitlement to a TDIU. The Board finds a remand is warranted for additional development. 

Service connection for chronic fatigue, migraine headaches and an acquired psychiatric disability will be discussed first. If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided VA examinations in October 2009, July 2012 and October 2016 addressing his service connection claims. In October 2009 the VA examiner noted the Veteran's reported accidents in service but noted a lack of evidence for head injuries and found it was at least as likely as not that the Veteran's headaches were due to his depression alone. See October 2009 VA examination. The examiner noted there was some historical testimony suggesting the Veteran's depression began in-service and found the Veteran's major depressive disorder is as likely as not caused by or a result of military service. However, in a November 2009 addendum opinion the VA examiner found the Veteran's major depressive disorder was not caused by or a result of any incidents or injuries in-service including getting kicked by a horse. See November 2009 VA addendum. 

Next, the Veteran was provided with a VA examination in July 2012 as to a traumatic brain injury (TBI). The examiner noted a review of treatment records for headaches and depression post-service and found it was less likely than not that his headaches and major depression were due to his TBI. The examiner noted the Veteran's treatment post-service and found that it was less likely than not that the symptoms of depression, short temper and chronic fatigue began in 1990 and it was less likely these symptoms were due to a TBI in service, as there was no nexus between his reported head injuries and these conditions. However, the examination was inadequate as to the Veteran's claims for entitlement to service connection for chronic fatigue, service connection for migraines and service connection for an acquired psychiatric disability, as the examiner failed to fully address direct service connection and secondary service connection including aggravation.

In addition, private opinions from July 2014 and January 2017 have been associated with the claims file. The private opinions noted a review of the Veteran's in service injuries and post-service treatment records and found that the Veteran should explore treatment for mild neurocognitive disorder due to a TBI. The private physician noted that emotional dysregulation, headaches, sleep disorder and fatigue have been correlated with repeated traumatic brain injuries and the Veteran's conditions are likely to be chronic. It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). The underlying rationale of this opinion is speculative in nature and not sufficient to establish a causal relationship. As such the Board finds a VA opinion is warranted to address direct and secondary service connection.

Next, turning to the Veteran's increased rating claims for service-connected TBI and entitlement to TDIU, given the additional pending service connection claims for chronic fatigue, headaches and an acquired psychiatric disability and whether these are manifestations of the Veteran's service-connected TBI, these matters are inextricably intertwined. Additionally, entitlement to TDIU is inextricably intertwined with the service connection claims, which are being remanded for additional development. Therefore, a final decision on the issue of entitlement to an increased rating for service-connected TBI and entitlement to TDIU cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Hence, a remand of these matters is warranted.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

2. After completing the development above to the extent possible, refer the case to a qualified medical professional of sufficient expertise for a VA examination. The examiner shall review the Veteran's claims file, to include this remand, review any additional treatment records associated with the claims file and revisit all prior opinions provided. The examiner should answer the following questions:

Chronic fatigue
a. Does the Veteran have a diagnosis of chronic fatigue syndrome?

b. Is such a manifestation of the Veteran's service-connected TBI? 

c. If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's chronic fatigue syndrome is related to his active service? 

d. Is it at least as likely as not (a fifty percent probability or greater) that his chronic fatigue was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected TBI?  

Migraines
a. Are the Veteran's migraine headaches a manifestation of his service-connected TBI? 

b. If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's migraine headaches are related to his active service?

c. Is it at least as likely as not (a fifty percent probability or greater) that his migraine headaches were aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected TBI?  
Acquired psychiatric disorder
a. Identify all current acquired psychiatric disorders during the appeal period (since July 2009).

b. Is the Veteran's identified acquired psychiatric disorder(s) a manifestation of his service-connected TBI? 

c. If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder is related to his active service?

d. Is it at least as likely as not (a fifty percent probability or greater) that his acquired psychiatric disorder, to include major depressive disorder, irritability and short-term memory loss was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected TBI?  

A detailed rationale for the opinions must be provided. Attention is invited to the Veteran's and additional lay statements of record regarding his ongoing symptoms since service, and the July 2014 and January 2017 private opinions. The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists. 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the Veteran's chronic fatigue, migraines, or acquired psychiatric disability by his service-connected TBI. 
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

